This cause having heretofore been submitted to the Court upon the transcript of the record in the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, and it appearing unto the Court that there are no questions presented by the record herein other than those already disposed of by the Court; it is, therefore, considered, ordered and adjudged that this cause be remanded to the Circuit Court of Charlotte County, Florida, for such other and further proceedings therein as may be consistent with the opinion and order of the Court herein entered, and that mandate do issue forthwith.
WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.